ORDER

PER CURIAM.
Appellant Kalliope Deros appeal from the judgment entered upon a jury verdict in favor of Respondent Caplaeo Eleven, Inc. on his damages claim for personal injuries. After reviewing the briefs of the parties, the legal file, and the record, we find the claims of error to be without merit. There was sufficient evidence to support the jury verdict. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prec-edential or jurisprudential value. The judgment is affirmed in accordance with Rule 84.16(b).*

 Respondent’s motion to strike points II-VI of Appellant's brief, which was taken with the case, is denied.